Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 rejected under 35 U.S.C. 103 as being unpatentable over Marola (US 5,163,803) in view of Schuettenberg (US 7,637,524).
In re claim 1, Marola discloses a tow saddle (10) comprising a front portion (20) configured to mount to a towing vehicle (14); a rear portion (24) configured to mount to a towed vehicle, the rear portion coupled (via pivot pin 66) to the front portion, the rear portion defining a longitudinal axis; and a trolley (30) as shown in Figures 4-7, but does not disclose the trolley comprising an upper plate secured to the rear portion; a lower plate secured to the rear portion; and a rib protruding from the lower plate towards the upper plate, the rib positioned between upper walls of the rear portion.  Schuettenberg, however, does disclose the trolley comprising an upper plate (56) secured to the rear portion (22); a lower plate (57) secured to the rear portion as shown in the Figure 4 embodiment; and a rib (34a) protruding from the lower plate (34) towards the upper plate, the rib positioned between upper walls of the rear portion as shown in the Figure 2 embodiment. It would have been obvious to one having ordinary skill in the art before 
In re claim 2, Schuettenberg further discloses wherein the rib defines a longitudinal axis that is parallel to the longitudinal axis of the rear portion as shown in Figure 2.  
Allowable Subject Matter
Claims 3-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the tow saddle further comprises a second rib protruding from the lower plate towards the upper plate, the second rib is positioned between upper walls of the rear portion, wherein the upper walls of the rear portion are positioned between the upper plate and the lower plate”, “a first support bar coupled to the upper plate; a second support bar coupled to the upper plate; and a chain that interfaces against the first support bar and the second support bar, the chain configured to couple the towing vehicle to the towed vehicle”, “wherein the lower plate extends further along the longitudinal axis of the rear portion than the rib” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Claims 8-13 allowed.
The specific limitations of “a trolley comprising: an upper plate secured to the two rails, the upper plate defines: a first aperture and a second aperture, both are outside an outer periphery of the rear portion; and a third aperture and a fourth aperture, both are outside an outer periphery of the rear portion; a first support bar coupled to the upper plate between the first aperture and the second aperture; a second support bar coupled to the upper plate between the third aperture and the fourth aperture; a lower plate secured to the two rails” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Claims 14-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “the trolley comprising: an upper plate defining a top surface and a bottom surface; a supplemental plate secured to the top surface of the upper plate, the supplemental plate comprising at least two apertures; a lower plate; and a fastener securing the lower plate and the upper plate to the rear portion; and a flexible elongate component configured to that couple the trolley to the towing vehicle, the elongate component transiting the at least two apertures” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach towing configurations of interest.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611